MEMORANDUM **
Syntek Semiconductor Co., Ltd. appeals the district court’s award of attorneys’ fees to Microchip Technology, Inc. (“Microchip”) under § 505 of the Copyright Act. 17 U.S.C. § 505. Because the parties are familiar with the facts and legal theories of the case, we need not recount them here.
*231The district court did not abuse its discretion in granting Microchip’s request for attorneys’ fees pursuant to 17 U.S.C. § 505. See The Traditional Cat Ass’n., Inc. v. Gilbreath, 840 F.3d 829, 833 n. 4 (9th Cir.2003) (reviewing awards under § 505 for an abuse of discretion, and noting that district courts are given “wide latitude” to make this decision). In granting the request, the district court identified and applied the correct factors for determining whether to award attorneys’ fees, and did not clearly err in its findings of fact. See Fogerty v. Fantasy, Inc., 510 U.S. 517, 534 n. 19, 114 S.Ct. 1023, 127 L.Ed.2d 455 (1994) (outlining the non-exclusive factors to consider in making a § 505 award); Gilbreath, 340 F.3d at 833 (“A court abuses its discretion when its decision is based on an inaccurate view of the law or a clearly erroneous finding of fact.”).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.